Chembio to Host Conference Call to Discuss Second Quarter 2008 Financial Results Conference Call Scheduled for Monday, August 4 at 4:30 p.m. Eastern Time MEDFORD, NY, July 31, 2008 (MARKET WIRE via COMTEX News Network) Chembio Diagnostics, Inc. (OTCBB: CEMI), a developer and manufacturer of rapid diagnostic tests for infectious diseases, announced today that the company will release financial results for the second quarter ended June 30, 2008, following the close of the market on Monday, August 4, 2008. Lawrence A. Siebert, Chembio's president and chief executive officer, will host an investment community conference call beginning at 4:30p.m. Eastern Time on MondayAugust 4, 2008 to discuss these results and to answer questions. He will be joined by Richard Larkin, Chembio's chief financial officer. To participate, please dial (877) 407-0782 from the U.S. or (201) 689-8567 from outside the U.S. In addition, following the completion of the call, a telephone replay will be accessible until August 11, 2008 at 11:59 p.m. Eastern Time by dialing (877) 660-6853 from the U.S. or (201) 612-7415 from outside the U.S. and entering reservation account number 286 and conference ID 292790. Those interested in listening to the conference call live via the Internet may do so by visiting the Investor Relations section of Chembio's website at www.chembio.com. To listen to the live call, please go to the website 15 minutes prior to its start to register, download, and install the necessary audio software. A replay will be available on the website for a limited time. About Chembio Diagnostics Chembio Diagnostics, Inc. develops, manufactures, licenses and markets proprietary rapid diagnostic tests in the growing $5 billion point-of-care testing market.
